Citation Nr: 0302294	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-16 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for mitral valve 
prolapse, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of multiple joints.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967, and from October 1970 to December 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for arthritis, and a May 1999 rating decision, 
which denied entitlement to increased evaluations for mitral 
valve prolapse with heart murmur; and low back strain.  The 
veteran subsequently perfected timely appeals regarding those 
issues.  During that stage of the appeal, the RO issued a 
Statement of the Case (SOC) in May 2000 and a Supplemental 
Statement of the Case (SSOC) in August 2002.

In the February 1998 rating decision, the RO also determined 
that new and material evidence had not been submitted to 
reopen a previously denied claim of entitlement to service 
connection for diabetes mellitus.  The veteran also perfected 
a timely appeal regarding that issue.  However, in a February 
2002 rating decision, the RO granted entitlement to service 
connection for diabetes mellitus and assigned a 20 percent 
disability rating.  There is no indication in the claims 
folder that the veteran has expressed disagreement with 
either the effective date or disability rating assigned in 
that decision.  Thus, this matter is not currently on appeal 
before the Board.



FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence as to whether the veteran's mitral valve prolapse is 
manifested by a workload of approximately 7 METs with 
accompanying symptoms such as dizziness.

2.  The competent and probative evidence establishes that the 
veteran's low back strain is manifested by subjective 
complaints of pain, but not by muscle spasms, loss of lateral 
spine motion, narrowing or irregularity of joint space, 
limitation in forward bending, abnormal mobility, or positive 
Goldthwaite's sign.

3.  In a September 1992 decision, the Board denied 
entitlement to service connection for arthritis of multiple 
joints. 

4.  Evidence submitted since the Board's September 1992 
decision does not bear directly and substantially upon the 
specific matter under consideration; it is cumulative of 
previously submitted evidence; and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, the criteria 
for an increased evaluation of 30 percent for mitral valve 
prolapse have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7000 (2002).

2.  The criteria for a rating in excess of 10 percent for low 
back strain are not met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2002).

3.  Evidence submitted since the final September 1992 Board 
decision which denied service connection for arthritis of 
multiple joints is not new and material; thus, the veteran's 
claim may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reflect that, in 
September 1980, he was given a diagnosis of bilateral pes 
planus.  In an October 1980 consultation sheet, X-rays of the 
feet were found to be negative.  In a May 1982 consultation 
sheet, it was noted that the veteran had a history of ankle 
sprains with pain and swelling.  The examiner noted an 
assessment of bilateral ankle arthritis.  In a report of 
medical history dated in December 1982, an examiner indicated 
that the veteran had a history of flat feet with chronic 
arthritis.  In a March 1985 physical profile, it was noted 
that he had a history of degenerative joint disease.  In an 
April 1985 consultation sheet, it was noted that the veteran 
had complained of pain in his ankles, wrists, elbows, and 
knees.  On examination, the knees, wrists, and elbows were 
found to be normal.  Examination of the ankles revealed some 
tenderness.  X-rays of the elbows, knees, wrists, and ankles 
all resulted in normal findings.  On an April 1986 
consultation sheet, X-rays of the knees were again noted to 
be within normal limits.

Subsequent service medical records reveal that the veteran 
was given diagnoses of degenerative joint disease and 
arthritis on several occasions throughout the remainder of 
his service.  In a report of medical examination completed 
for separation in September 1988, an examiner noted that 
there was bilateral pes planus and bilateral crepitus in the 
ankles.

In January 1989, the veteran filed a formal claim of 
entitlement to service connection for back pain, arthritis, 
and calluses on both feet.  

In March 1989, the veteran underwent a VA examination.  He 
reported having received treatment for back pain and ankle 
pain during service.  He also reported having experienced 
pain in his hands, elbows, and shoulders.  The examiner noted 
diagnoses of a past history of low back strain, a past 
history of arthritis in both ankles and both knees, and a 
past history of arthritis of multiple joints with arthralgia 
of the knees, ankles, wrists, fingers, elbows, and shoulders.  
It was noted that X-rays would be obtained.

Radiographic reports dated April 1989 show that X-rays were 
obtained of the knees, feet, hands, wrists, shoulders, 
ankles, and elbows.  The X-rays revealed no evidence of 
fracture, dislocation, or other significant abnormality in 
any of those joints.

In a May 1989 rating decision, the RO denied entitlement to 
service connection for arthritis in multiple joints.  The RO 
noted that the veteran had been treated for joint pain in 
service, but found that recent X-rays and physical 
examination had been negative for any evidence of arthritis 
in any joints.  In that decision, the RO also granted 
entitlement to service connection for pes planus, with 
plantar hyperkeratosis and hallux abducto valgus.  The RO 
also granted entitlement to service connection for low back 
strain, and assigned a noncompensable evaluation under the 
criteria of Diagnostic Code (DC) 5295.  The RO based this 
award on the veteran's service medical records, which showed 
that he had been treated for low back pain during service, 
and upon the report of the March 1989 VA examination, which 
showed that he had been diagnosed with a history of low back 
strain.  In the May 1989 rating decision, the RO also granted 
entitlement to service connection for mitral valve prolapse 
with heart murmur, and assigned a 10 percent evaluation under 
the criteria of DC 7000.  The RO based this award on the 
veteran's service medical records and the report of a 
February 1989 VA examination, both of which showed that he 
had been diagnosed with mitral valve prolapse with heart 
murmur.  The veteran subsequently perfected appeals regarding 
the denial of service connection for arthritis and regarding 
the disability ratings assigned for his low back strain and 
mitral valve prolapse.

VA treatment records show that the veteran complained of pain 
in multiple joints on several occasions throughout 1989 and 
1990.  A history of arthritis was also noted on several 
occasions.

In May 1990, the veteran underwent another VA examination.  
Range of motion was found to be normal in his elbows, 
forearms, wrists, hands, and fingers.  All movements were 
reportedly accompanied by "moans and groans of acute pain 
and some resistance to movement".  Range of motion in both 
knees, feet, and ankles was also found to be normal.  The 
examiner noted a diagnosis of arthritis of the shoulders, 
knees, and spine.  After X-rays were obtained, the examiner 
amended his report to show that arthritis was not found on X-
rays.

Radiographic reports dated in May 1990 show that X-rays of 
the shoulders, knees, and lumbar spine were all found to be 
essentially negative.

In a September 1992 decision, the Board denied the veteran's 
claim of entitlement to service connection for arthritis of 
multiple joints.  The Board noted that the veteran's service 
medical records contained periodic references to degenerative 
joint disease of both ankles, and a history of arthritis.  It 
was further noted, however, that X-rays obtained in March 
1989 and May 1990 had revealed no evidence of arthritis in 
the ankles, knees, lumbar spine, hands, wrists, shoulders, or 
elbows.  Thus, although the Board noted that VA examiners had 
noted diagnoses of a history of arthritis, the Board 
concluded that the preponderance of the evidence was against 
finding that the veteran had arthritis in multiple joints.  
In the September 1992 decision, the Board also granted 
entitlement to a 10 percent evaluation for low back strain, 
but denied entitlement to an evaluation in excess of 10 
percent for mitral valve prolapse with heart murmur.

In a February 1998 letter, the veteran indicated that he 
wished to reopen his claim of entitlement to service 
connection for arthritis of multiple joints.  He asserted 
that he experienced pain in his joints, which was interfering 
with his job.

In the February 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for arthritis 
of multiple joints.  

In a statement received in April 1998, the veteran indicated 
that he was seeking an increased evaluation for his mitral 
valve prolapse.  He also requested reconsideration of his 
attempt to reopen his claim of entitlement to service 
connection for arthritis of multiple joints.  In support of 
this claim, he submitted additional copies of various service 
medical records.

In a letter dated in November 1998, the RO advised the 
veteran that he should identify any treatment that he had 
received for these conditions on the enclosed release forms, 
so that the RO could obtain records of that treatment.  The 
RO also advised the veteran that service connection had been 
previously denied for arthritis of multiple joints, and that 
he must submit new and material evidence in order to have 
that claim reopened.  The RO explained that the evidence must 
show that the disability had existed within one year of his 
separation from active service to the present time, or that 
the disability was incurred during military service and 
existed to the present time.

In another statement dated in December 1998, the veteran also 
indicated that he was seeking an increased evaluation for his 
low back disability.

In January 1999, the veteran underwent a VA spine 
examination.  He reported experiencing increased pain with 
prolonged standing, driving, sitting, and standing.  He 
denied any history of pain radiating into his lower 
extremities.  He also denied any history of paralysis in the 
lower extremities or loss of sensation.  Examination revealed 
his back to be essentially symmetrical with good strength and 
muscle tone.  The vertebrae were noted to be midline, and 
nontender on palpation.  The examiner noted that range-of-
motion testing showed no evidence of increased tenderness.  
Deep tendon reflexes were found to be 1-2+/4, and straight 
leg raising was negative bilaterally.  Range of motion in the 
lumbar spine was found to be from 0 to 90 degrees flexion, 0 
to 30 degrees extension, 0 to 30 degrees rotation 
bilaterally, and 0 to 35 degrees lateral flexion bilaterally.  
It was noted that X-rays obtained in January 1997 showed no 
abnormalities in the lumbosacral spine.  The examiner noted a 
diagnosis of a history of lumbosacral spine strain.

A radiographic report dated in January 1999 shows that X-rays 
revealed the veteran's lumbosacral spine to be normal.

In January 1999, the veteran also underwent a VA heart 
examination.  The examiner noted that the veteran did not 
have hypertension, that he was not taking any medication for 
hyperlipidemia, and that he had never been admitted for acute 
cardiac illness or undergone cardiac-related surgery.  The 
examiner explained that the veteran had experienced chest 
pain during service, and that it was found that he had a 
mitral valve prolapse syndrome.  It was noted that he was 
given nitroglycerin pills, but that he had not been taking 
them for the past two or three years.  The veteran indicated 
that he was not experiencing angina, dyspnea, or fatigue.  
The examiner noted that the only medication he was taking was 
for his diabetes mellitus.  The examiner further noted that 
there was no endocarditis or pericarditis, and no history of 
valve replacement.  The examiner concluded that the veteran's 
usual occupation and activities of daily living were not 
affected by his mitral valve prolapse.  Examination revealed 
that the veteran's blood pressure was 114/52 while sitting, 
with a pulse of 54 per minute, and 128/62 while standing, 
with a pulse of 54 per minute.  Clinical evaluation also 
revealed a normal-shaped chest wall, with good air entry and 
normal breath sounds.  The examiner found that there were no 
abnormal heart sounds, murmur, or rub heard during the 
examination.  The examiner noted a diagnosis of hypertension, 
well controlled; mitral valve prolapse, by history, with no 
evidence of mitral valve prolapse by 2 D Echo/Doppler study; 
and good L.V. function with LVEF of 74 percent.  The examiner 
determined that the veteran was in functional class 1 (NYHA) 
with a functional capacity of 7 METS by treadmill testing.  
It was noted that the treadmill test was stopped due to 
dizziness and not due to shortness of breath, chest pain, or 
arrhythmia.

VA treatment records show that, throughout 1999, the veteran 
received periodic treatment for his back disability.  In a 
June 1999 clinical note, it was noted that he had good range 
of motion in his back, but some tenderness to palpation.  The 
examiner noted that he could have some disc disease, but that 
the diagnosis was more likely simple chronic back pain as 
physical examination and X-rays were within normal limits.  
In an August 1999 clinical note, it was noted that a magnetic 
resonance imaging (MRI) scan obtained during the previous 
month showed a slight bulging disc at L4-5, which did not 
significantly impinge on the thecal sac or nerve root at the 
disc space level.  It was further noted that the remainder of 
the disc spaces showed no abnormality, but that there was a 
round focal area of abnormal signal intensity in the 
vertebral body of T12, which had the appearance of 
hemangioma.  In a December 1999 clinical note, an examination 
indicated that the veteran had relatively good range of 
motion with some mild tenderness around the L5-S1 region.  
The examiner noted that he wrote a prescription for TENS unit 
pads.

In the May 1999 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim of entitlement to service connection 
for arthritis.  In that decision, the RO also denied 
entitlement to increased evaluations for mitral valve 
prolapse with heart murmur, and for low back strain.  The 
veteran subsequently appealed these issues.  

During a personal hearing held at the RO in March 2000, the 
veteran testified that he experienced pain in his heart on a 
daily basis, which interfered with his job as a school bus 
driver.  With respect to his back, the veteran indicated that 
he had been told that he had a herniated disc and that he 
might have to undergo an operation.  He noted that he 
sometimes used a back brace to help deal with the pain.  He 
noted that it was more of a "strap", and that it did not 
have metal in it.  During his hearing, he also testified that 
he had been diagnosed with degenerative arthritis during 
service.

In an April 2000 VA clinical note, it was noted that the 
veteran was being seen for a follow-up examination in regard 
to his back pain.  The veteran reported that he was still 
able to work as a bus driver for special education children, 
although it was difficult to do the bending over and locking 
down of wheelchairs that was required.  The examiner noted 
that a CT scan had shown possible bulging versus herniation 
at L4-5, but that a follow-up MRI in July 1999 had shown no 
stenosis, herniation, or neural foraminal narrowing.  The 
examiner indicated that he did have a bulging disc, but that 
it did not indent the thecal sac.  X-rays were reportedly 
negative for decreased joint space.  The examiner noted a 
diagnosis of chronic low back pain, with bulging disc at L4-
5, without thecal sac indention.

In a May 2001 statement, the veteran indicated that he had no 
additional treatment records to provide and that he wished 
for the RO to continue with the processing of his appeal.

A report of a peripheral nerves examination conducted in July 
2001 is negative for any findings or diagnoses of arthritis 
in any joint.

In July 2001, the veteran underwent a VA hypertension 
examination.  At the outset of his report, the examiner noted 
that the veteran had no history of hypertension, nor did he 
take any anti-hypertension medication.  His blood pressure 
was noted to be 115/68, 133/66, and 129/64 on three different 
occasions.  Cardiovascular examination revealed regular rate 
and rhythm, with a grade 1/6 systolic ejection murmur.  
Distal pulses were found to be 2+ and equal.  No 
arteriosclerotic complications were found.  The examiner 
concluded that hypertension was not found on examination.  

In the report of a VA heart examination conducted in July 
2001, it was noted that examination of his heart revealed 
regular rhythm with no heave or thrill.  The examiner found 
no diastolic murmur, gallop, rub, click, or extrasystole, but 
there was a grade 2/6 short early systolic ejection murmur at 
the right base in the lower left sternal border.  The 
examiner noted that the report of an adenosine stress 
myocardial perfusion scan in November 1999 showed scarring of 
the proximal and mid-inferior wall with mild focal, 
reversible ischemia at the mid level.  Ejection fracture was 
noted to be 58 percent.  The examiner determined that 
estimated METS were from 7 to 9.  The examiner noted a 
diagnosis of atypical chest pain, with reported scarring in 
the proximal and mid inferior wall, on adenosine stress 
perfusion done in November 1999.

In the August 2002 SSOC, the RO continued to deny entitlement 
to an evaluation in excess of 10 percent for the veteran's 
mitral valve prolapse under DC 7000.  The RO also denied 
entitlement to an evaluation in excess of 10 percent for the 
veteran's low back strain.  In the SSOC, the RO noted the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and explained that this law redefined the obligations 
of VA with respect to the duty to assist.  The RO also set 
forth the provisions of the new version of 38 C.F.R. § 3.159, 
which is one the implementing regulations under the VCAA.  

II.  Legal Analysis

A.  Preliminary matters - VCAA

As discussed above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. 
§ 5103A (West Supp. 2002)).  It was further noted, however, 
that the VCAA also provides that nothing in section 5103A 
precludes VA from providing such assistance as the Secretary 
considers appropriate.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified as amended at 38 U.S.C. § 5103(g) (West 
Supp. 2002)).  Accordingly, the Secretary determined that 
some limited assistance was warranted to claimants attempting 
to reopen claims.  In particular, the Secretary determined 
that VA should request any existing records from Federal 
agencies or non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant 
in reopening his or her claim.  66 Fed. Reg. 45,628.

Judicial case law promulgated since this case was remanded by 
the Court is inconsistent as to whether the new statute 
should be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the May 2000 
SOC, the August 2002 SSOC, and correspondence from the RO, 
the veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  In 
this regard, the Board notes the August 2002 SSOC in which 
the RO set forth the provisions of the new version of 
38 C.F.R. § 3.159, which is one the implementing regulations 
of the VCAA.  These provisions explain the nature and extent 
of VA's duty to notify claimants of necessary information or 
evidence to substantive their claims, and VA's duty to assist 
claimants in obtaining evidence relevant to their claims.  
The Board also notes the November 1998 letter in which the RO 
specifically advised the veteran to identify all sources of 
medical treatment received for his claimed disability.

The Board believes that all obtainable evidence identified by 
the appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The 
record reflects that the RO has obtained his VA treatment 
records, and that he has undergone several VA examinations.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Entitlement to an increased evaluation for mitral valve 
prolapse

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2002) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2002) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2002).  Otherwise, the lower rating is to be assigned.

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).

The veteran's mitral valve prolapse has been rated by analogy 
using the criteria of 38 C.F.R. § 4.104, DC 7000, which 
pertains to valvular heart disease.  Under this code, a 10 
percent rating is warranted where a workload of greater than 
seven METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required.  A 30 percent rating is warranted where 
a workload of greater than five METs but not greater than 
seven METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted where there has been more than one 
episode of congestive heart failure in the past year; where a 
workload of greater than three METs but not greater than five 
METs results in dyspnea, fatigue, angina, dizziness or 
syncope; or where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is warranted for chronic congestive heart failure; 
where a workload of three METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

Having reviewed the complete record, the Board finds that 
there is an approximate balance of positive and negative 
weight regarding whether a 30 percent disability rating is 
warranted.  As explained in the Factual Background, the 
veteran underwent VA heart examinations in January 1999 and 
July 2001.  In the report of his January 1999 examination, 
the examiner noted that there was no evidence of mitral valve 
prolapse by 1 D Echo/Doppler study, and that there was no 
evidence of arrhythmia, chest pain, or shortness of breath on 
treadmill testing.  However, the examiner also indicated that 
that treadmill testing was stopped at 7 METs due to 
dizziness.  Although there is no evidence that the workload 
of 7 METs resulted in dyspnea, fatigue, or syncope, the Board 
notes that the criteria are stated in the in the disjunctive 
("or") rather than the conjunctive ("and").  In other 
words, under this criteria, the presence of only one symptom, 
dizziness, is sufficient to support the assigning of the 
higher evaluation.  Similarly, in the report of his July 2001 
VA heart examination, the examiner noted estimated METs to be 
from 7 to 9.  This finding corresponds to the criteria for 
both a 10 percent and 30 percent evaluation under DC 7000.  
Therefore, taking the results of these two VA heart 
examinations together, and resolving reasonable doubt in 
favor of the veteran, the Board concludes that a 30 percent 
disability rating is warranted for the veteran's service-
connected disability under the criteria of DC 7000.

Furthermore, the Board finds that the preponderance of the 
competent and probative evidence is against granting an 
evaluation in excess of 30 percent under DC 7000.  In 
essence, we find that there have not been any episodes of 
congestive heart failure during the past few years and that 
testing has not established that a workload of five METs or 
less results in dyspnea, fatigue, angina, dizziness or 
syncope.  Moreover, the report of his January 1999 VA 
examination reveals that testing showed a left ventricular 
ejection fraction of 74 percent, and the July 2001 VA 
examiner noted an ejection fraction of 58 percent.  Thus, the 
Board finds that the criteria for an evaluation in excess of 
30 have not been met.

We note that, in the August 2002 SSOC, the RO characterized 
the veteran's mitral valve prolapse as also including a 
diagnosis of hypertension.  Thus, we have considered whether 
a separate evaluation is warranted for hypertension.  See 38 
C.F.R. § 4.14, which states that evaluation of the same 
disability under various diagnoses is to be avoided.  The 
Court in Esteban v. Brown, 6 Vet. App. 259 (1994), held that 
conditions are to be rated separately unless they constitute 
the "same disability" or the "same manifestation" under 38 
C.F.R. § 4.14.  Esteban, 6 Vet. App. at 261.

However, upon review of the complete record, we find that the 
preponderance of the evidence is against finding that the 
veteran has hypertension.  In this regard, the Board notes 
that there is no indication in the veteran's treatment 
records that he has hypertension.  Although the January 1999 
heart examiner noted a diagnosis of hypertension, that 
examiner also noted at the outset of his report that there 
was no history of hypertension.  Blood pressure readings 
obtained during that examination were noted to be 114/52 and 
128/62, neither sufficient to show that the veteran has 
hypertension as defined by the provisions of DC 7101.  Most 
significantly, the Board notes another VA examination in July 
2001, specifically to determine whether he had hypertension.  
The examiner found no history of hypertension, and no 
evidence of hypertension on examination.  The Board believes 
this report to be the most probative evidence of record 
regarding the question of whether a separate disability 
rating is warranted for hypertension.  Accordingly, we 
conclude that the preponderance of the evidence is against 
granting such a rating.

In summary, having resolved reasonable doubt in favor of the 
veteran, the Board concludes that a 30 percent evaluation, 
and no more, is warranted for the veteran's service-connected 
mitral valve prolapse.

C.  Entitlement to an increased evaluation for low back 
strain

The veteran is seeking an increased evaluation for his 
service-connected low back strain, which is currently 
evaluated as 10 percent disabling under the criteria of 38 
C.F.R. § 4.71a, Diagnostic Code 5295 ("lumbosacral 
strain").

Under this code, a 40 percent evaluation is warranted where 
the disorder is severe, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward flexion, loss of lateral motion, 
arthritic changes, or narrowing or irregularity of 
intervertebral spaces, or some of the above with abnormal 
mobility on forced motion.  An evaluation of 20 percent is 
warranted for muscle spasm on extreme forward flexion and 
loss of lateral spine motion on one side, and a 10 percent 
evaluation is warranted for characteristic pain on motion.

The Board finds that the preponderance of the evidence is 
against granting an increased evaluation under the criteria 
of DC 5295.  In reaching this conclusion, the Board has found 
the most probative evidence of record to be the report of the 
veteran's January 1999 spine examination, which showed that 
he had a full range of motion in his back, including both 
forward flexion and lateral flexion.  There was no indication 
of either muscle spasm or abnormal motion, and straight leg 
raising was found to be negative bilaterally.  X-rays 
obtained shortly after that examination were found to be 
negative.  The Board believes the findings reported during 
this examination to be consistent with those reported in his 
VA treatment records over the past several years.  In 
particular, the Board notes that range of motion in his back 
was repeatedly found to be good, and both X-rays and MRI 
studies in July 2000 showed no evidence of arthritic changes, 
neural femoral narrowing, or decreased joint space.  In light 
of the aforementioned evidence, the Board concludes that the 
criteria for an increased evaluation under DC 5295 have not 
been met.

The Board notes that the decision as to which diagnostic code 
should be applied in a given case is for the RO and the 
Board.  See Bierman v. Brown, 6 Vet. App. 125 (1994); Butts 
v. Brown, 5 Vet. App. 532 (1993) (en banc).  However, the 
rationale for selecting a specific diagnostic code must be 
explained.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The Board has considered whether the veteran's lumbar spine 
disability is more appropriately rated under the criteria of 
38 C.F.R. § 4.71a, DC 5292 (2002).   Under that code, 
limitation of lumbar spine motion will be rated as 10 percent 
disabling where slight, 20 percent disabling where moderate, 
and 40 percent disabling where severe.  However, because 
physical examination has consistently showed that the veteran 
has full range of motion in his lumbar spine, the Board 
concludes that the preponderance of the evidence is against 
the assignment of an increased evaluation under DC 5292.

The Board notes that there is no evidence that the veteran 
has ever been diagnosed with ankylosis of the lumbar spine.  
Thus, 38 C.F.R. § 4.71a, DC 5289 (2002) is not for 
application.  Furthermore, the Board also notes that, 
although an CT scan in 2000 apparently revealed a bulging, 
MRI studies obtained in April 2000 showed that there was no 
herniation or narrowing, and that the disc bulging was 
minimal.  In addition, X-rays have repeatedly been negative 
for evidence of disc disease, and the veteran has not been 
diagnosed at any point with intervertebral disc syndrome of 
the lumbar spine.  Also, the report of his January 1999 
revealed no evidence of neurological symptomatology 
associated with the veteran's service-connected low back 
strain.  Therefore, DC 5293 also does not apply.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on the basis of limitation 
of motion requires adequate consideration of functional loss 
due to pain under 38 C.F.R. § 4.40, and functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   In this case, the Board 
believes that an evaluation in excess of 10 percent is not 
warranted under those provisions.  Although the veteran has 
repeatedly complained of pain in his lumbar spine, no 
additional factors affecting limitation of motion were shown 
in any of his physical examinations.  In fact, repeated 
examination has established that he has full range of motion 
in the lumbar spine, and the veteran's presently assigned 10 
percent disability rating already contemplates painful motion 
in the lumbar spine.  There is no evidence that he 
experiences additional functional loss due to weakness, 
fatigability, incoordination, or other symptoms as 
contemplated under the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  Accordingly, we find that the preponderance of the 
evidence is against the assignment of an increased evaluation 
based on 38 C.F.R. §§ 4.40 and/or 4.45.

In summary, for the reasons and bases discussed above, the 
Board finds that the preponderance of the competent and 
probative evidence of record is against granting a rating in 
excess of 10 percent for the veteran's low back strain.  

D.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of multiple joints

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  A final decision cannot be reopened 
unless new and material evidence is presented. Pursuant to 38 
U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).   Accordingly, the 
Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claims 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

In September 1992, the Board denied the veteran's claim of 
entitlement to service connection for arthritis of multiple 
joints.  That decision is final.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100; see also Evans, 9 Vet. App. at 285.  In 
order to reopen the claim, new and material evidence must 
have been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
arthritis of multiple joints.  Since the September 1992 Board 
decision, the RO has obtained a number of VA treatment 
records, including a February 1992 medical certificate 
showing that the veteran reporting having arthritis in 
multiple joints.  He has also undergone several VA 
examinations, submitted additional copies of service medical 
records already associated with the claims folder, and 
essentially reiterated his assertion that he first developed 
arthritis while he was on active duty.

With respect to the treatment records that have been 
associated with the claims folder since September 1992, the 
Board notes that these records are entirely negative for any 
diagnoses of arthritis in any joints.  Most significantly, 
these records are also negative for any X-ray evidence of 
arthritis.  Similarly, the reports of the several VA 
compensation and pension examinations that the veteran has 
undergone since January 1999 are also negative for any 
diagnoses of arthritis.  We therefore find that these records 
do not bear directly and substantially upon the specific 
matters under consideration, and are not so significant that 
they must be considered in order to fairly decide the merits 
of the claims.

Although the February 1992 medical certificate shows that the 
veteran reported having a history of arthritis, the Board 
notes that "[e]vidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' . . . ."  See Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Therefore, because this notation is merely a 
recording of statements made by the veteran during that 
examination, the Board finds that it cannot enjoy the 
presumption of credibility for the purposes of reopening the 
veteran's claim.  See LeShore, supra.

Regarding the veteran's own contentions, the Board notes that 
he appears to have focused much of his argument on showing 
that he in fact experienced joint pain and arthritis in 
service.  In support of this contention, he submitted 
additional copies of his service medical records.  However, 
the Board specifically considered in the September 1992 
decision the fact that he was apparently diagnosed with 
arthritis during service.  The Board concluded, however, that 
those diagnoses were rendered without the benefit of xX-ray 
evidence.  In light of X-rays obtained in 1989 and 1990, 
which revealed no abnormalities in any of his joints, the 
Board further concluded that the weight of the evidence 
established that he did not have arthritis.  Although the 
veteran has continued to point to notations in his service 
medical records in support of his claim, he has submitted no 
competent medical evidence establishing that he currently has 
arthritis of multiple joints.  For this reason, the Board 
concludes that the veteran's contentions, and the additional 
copies of service medical records he has submitted in support 
of those contentions, are cumulative of previously submitted 
evidence, and not so significant that they must be considered 
in order to fairly decide the merits of the claim.  

In short, to date the veteran has submitted no additional 
evidence that would tend to show that he currently has 
arthritis in multiple joints.  Therefore, the Board finds 
that the additional evidence which was submitted by the 
veteran as to this matter is merely cumulative of previously 
submitted evidence, does not bear directly and substantially 
upon the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has not been submitted, and 
the claim of entitlement to service connection for arthritis 
of multiple joints is not reopened.  The benefit sought on 
appeal must therefore continue to be denied.


ORDER

Entitlement to an increased evaluation of 40 percent for 
mitral valve prolapse is granted, subject to the statutes and 
regulations governing the payment of monetary benefits.

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 10 percent disabling, is denied.

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
arthritis of multiple joints is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

